Case 1:14-cv-00217-HG-RLP Document 464 Filed 03/29/19 Page 1 of 4       PageID #:
                                 10427
                      ,r.AL                                     FILED IN THE
                                                       UNITED STATES DISTRICT COURT
                                                             DISTRICT OF HAWAII
  COX FRICKE LLP
  A Limited Liability Law Partnership
                                                                MAR 2 9 2019
                                                             10             em
                                                        at     o'clock and,  mm.   M
  JOACfflM P. COX                     7520-0                  SUE beitia, clerk
     jcox@cfhawaii.com
  RANDALL C. WHATTOFF                 9487-0
     rwhattoff@cfhawaii.com
  KAMALA S. HAAKE                     9515-0
     khaake@cfhawaii.com
  CHRISTINE A. TERADA             10004-0
     cterada@cfhawaii.com
  800 Bethel Street, Suite 600
  Honolulu, Hawai'i 96813
  Telephone: (808)585-9440
  Facsimile: (808)275-3276

  GOODSILL ANDERSON QUINN & STIFEL
  A Limited Liability Law Partnership LLP

  LISA WOODS MUNGER                   3858-0
     lmunger@goodsill.com
  First Hawaiian Center, Suite 1600
  999 Bishop Street
  Honolulu, Hawai'i 96813
  Telephone: (808)547-5600
  Facsimile: (808)547-5880

  Attorneys for Defendants
  GHANA MILITARY COMMUNITIES,LLC and
  FOREST CITY RESIDENTIAL MANAGEMENT,LLC



                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI'I

 PLAINTIFFS CARA BARBER,                       CIVIL NO. 14-00217 HG-KSC
 MELISSA JONES, MELISSA
 STREETER,KATIE ECKROTH,BOB                    STIPULATION FOR
 BARBER,TIM JONES, AND RYAN                    WITHDRAWAL OF
 ECKROTH,On Behalf of Themselves               PRELIMINARY INJUNCTION
Case 1:14-cv-00217-HG-RLP Document 464 Filed 03/29/19 Page 2 of 4            PageID #:
                                 10428



  and All Others Similarly Situated,              MOTION AND DISMISSAL OF
                                                  ANY REMAINING CLAIMS,
                      Class Plaintiffs,           COUNTERCLAIMS,AND
                                                  ISSUES, AND ORDER
        vs.



 GHANA MILITARY COMMUNITIES,
 LLC,FOREST CITY RESIDENTIAL
 MANAGEMENT,INC.; and DOE
 Defendants 1-10,
  Defendants.




  STIPULATION FOR WITHDRAWAL OF PRELIMINARY INJUNCTION
        MOTION AND DISMISSAL OF ANY REMAINING CLAIMS,
            COUNTERCLAIMS,AND ISSUES,AND ORDER

              IT IS HEREBY STIPULATED by and between Defendants Ghana

 Military Communities,LLC and Forest City Residential Management,LLC,and

 Plaintiff Cara Barber, by and through their undersigned counsel, that the Motion

 for Preliminary Injunction and Order to Show Cause Re Violations ofthe Parties'

 Settlement Agreement(Dkt. No.278)("PI Motion")is withdrawn, and any other

 related claims, counterclaims, or issues remaining in the above-entitled action will

 be dismissed with prejudice. Each party to this stipulation shall bear their own

 attorneys' fees and costs in connection with the PI Motion,the related appeals and

 motions, and any other filings or issues in this case. This stipulation is intended to

 dismiss with prejudice all claims and counterclaims remaining in the case, and

there are no remaining parties, claims, or issues.
Case 1:14-cv-00217-HG-RLP Document 464 Filed 03/29/19 Page 3 of 4              PageID #:
                                 10429



              Judge Kenneth Mansfield shall retain jurisdiction for a period ofthree

 years to resolve any disputes or actions related to the parties' Settlement

 Agreement and Release, entered as ofJanuary 5, 2016("Settlement Agreement"),

 and the Addendum to the Settlement Agreement and Release, entered into on or

 about March 26,2019("Addendum"). The parties and the Court agree that this

 period oftime is reasonable under the unique circumstances and procedural history

 ofthis case. The parties and the Court further agree that, prior to filing any motion

 or action related to their Settlement Agreement or Addendum,they will contact the

 Court for an informal conference in an attempt to resolve such dispute.

              This stipulation for dismissal is based upon Rule 41(a)(l)(A)(ii) ofthe

 Federal Rules of Civil Procedure and has been signed by all parties who have made

 an appearance in this action.

              DATED: Honolulu, Hawai'i, March 28,2019.


                                      /s/ Randall C. Whattoff
                                       JOACHIM P. COX
                                       RANDALL C. WHATTOFF
                                      KAMALA S. HAAKE
                                       CHRISTINE A. TERADA
                                       Attorneys for Defendants
                                       OHANA MILITARY COMMUNITIES,LLC
                                       and FOREST CITY RESIDENTIAL
                                       MANAGEMENT,LLC
Case 1:14-cv-00217-HG-RLP Document 464 Filed 03/29/19 Page 4 of 4   PageID #:
                                 10430



            DATED: Honolulu, Hawai'i, March 28, 2019.


                                  /s/ Bradford F.K. Bliss
                                  BRADFORD F.K. BLISS
                                  P. KYLE SMITH,ESQ.
                                  TERRANCE M. REVERE
                                  Attorneys for Plaintiff
                                  CARA BARBER




 APPROVED AND SO ORDERED:




                district JUDGE




Cara Barber, et al. v. Ohana Military Communities, LLC, et al. Civil No. 14-
00217 HG-KSC, Stipulation for Withdrawal ofPreliminary Injunction Motion and
Dismissal of Any Remaining Claims, Counterclaims, and Issues, and Order
